Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 1 of 17 PageID #: 2364



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  CYNTHIA D. PAJAK,

                    Plaintiff,

  v.                                           CIVIL ACTION NO. 1:19CV160
                                                      (Judge Keeley)

  UNDER ARMOUR, INC.;
  UNDER ARMOUR RETAIL, INC.; and
  BRIAN BOUCHER;

                    Defendants.

                       MEMORANDUM ORDER AND OPINION
                   GRANTING MOTION TO CERTIFY QUESTIONS
       TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]

         On December 4, 2020, the Court heard argument on the motion

  of the defendants, Under Armour, Inc., and Under Armour Retail,

  Inc., (collectively, “Under Armour”), to certify a legal question

  to the West Virginia Supreme Court of Appeals (Dkt. No. 130). For

  the reasons that follow, the Court GRANTS Under Armour’s motion

  and proposes that the following questions be certified:

         1.   Whether an “employer” as defined in West Virginia Code
              § 5-11-3(d) means one who employs twelve or more persons
              working within the state for twenty or more calendar
              weeks in the calendar year the discrimination allegedly
              took place or in the preceding calendar year?

         2.   Whether a corporate employer is a “person” as defined in
              West Virginia Code § 5-11-3(a), regardless of whether it
              is also an “employer” as defined in § 5-11-3(d)?
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 2 of 17 PageID #: 2365
  PAJAK V. UNDER ARMOUR                                                1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
      TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
                              I. BACKGROUND

         A.   Brief Statement of the Parties’ Dispute

         This action stems from the discharge of the plaintiff, Cynthia

  Pajak (“Pajak”), by Under Armour. Pajak alleges that after she

  reported    inappropriate     conduct       that   created   a   hostile   work

  environment she was the victim of gender discrimination and a

  retaliatory discharge (Dkt. No. 1-1 at 3).

         In November 2012, Under Armour hired Pajak as its director of

  the East and Canada regions. 1 Id. at 6. Pajak worked remotely from

  Bridgeport, West Virginia and reported to the defendant, Brian

  Boucher (“Boucher”). Id. at 6-7. In January and April 2018, female

  employees reported several instances of inappropriate workplace

  conduct to Pajak. Such conduct included a district manager taking

  off his shirt and pretending to do a striptease and posting a photo

  of himself on Under Armour’s internal social media site posing for

  a body building competition in a speedo, and another district

  manager making comments about a female colleague's appearance. Id.

  Pajak encouraged these employees to submit written statements,

  which she then provided to Boucher. Id. at 7-8. According to Pajak,

  Boucher minimized the employees’ concerns and directed Pajak to

  “move on.” Id. at 7-9.



  1   The facts are taken from Pajak’s complaint.
                                          2
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 3 of 17 PageID #: 2366
  PAJAK V. UNDER ARMOUR                                             1:19CV160

                     MEMORANDUM ORDER AND OPINION
                 GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
        On June 12, 2018, Boucher delivered Pajak’s midyear review,

  which raised no concerns about her job performance. Id. at 9. But

  a mere nine (9) days later, on June 21, 2018, Boucher, for the

  first time, raised concerns about Pajak’s job performance, and

  asked her to voluntarily leave her position at Under Armour. Id.

  at 9-10. Boucher had not consulted Under Armour’s human resources

  department before approaching Pajak. Id. at 9-10. Pajak declined

  to leave her position and, on September 10, 2018, Boucher placed

  her on a sixty-day Performance Improvement Plan (“PIP”), although

  the typical “PIP period” at Under Armour is ninety days. Id. at

  10-11.

        Pajak contends Boucher provided no guidance in the PIP as to

  what areas of her performance needed to improve. Id. at 10. She

  further alleges that the PIP contained only subjective performance

  metrics, and that, although Boucher told her he would meet with

  her regularly during the PIP period, he did so only once and that

  was at her request. Id. at 11.

        Pajak further asserts that the culture at Under Armour created

  a hostile work environment. During her PIP period, for example,

  Under Armour’s workplace culture attracted national notoriety,




                                        3
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 4 of 17 PageID #: 2367
  PAJAK V. UNDER ARMOUR                                                           1:19CV160

                    MEMORANDUM ORDER AND OPINION
                GRANTING MOTION TO CERTIFY QUESTIONS
    TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
  prompting Under Armour’s CEO to publicly pledge to improve the

  workplace environment for its employees. 2 Id. at 11.

        Pajak,    however,          contends          that    Under   Armour     was     never

  committed to this promise, as evidenced by its failure to respond

  to inappropriate comments made by a district manager during a

  conference call, the sole purpose of which was to discuss the

  media’s    criticisms        of    Under        Armour’s     corporate    culture.       Id.

  Although     Pajak     and        other    female          employees   reported       their

  discomfort with the district manager’s comments and the company’s

  failure to address them on the call, no action was taken. Id.

  Finally, on December 10, 2018, Boucher fired Pajak after her PIP

  period expired. Id. at 14.

        On July 16, 2019, Pajak sued Under Armour and Boucher in the

  Circuit Court of Harrison County, West Virginia, alleging she was

  discharged     in    retaliation          for    reporting      various      instances    of

  inappropriate workplace behavior and seeking damages and potential

  reinstatement.       Her     complaint          alleges      four   causes    of     action,

  including: (1) wrongful discharge under Harless v. First National

  Bank of Fairmont, 246 S.E.2d 270 (W. Va. 1978); (2) violations of

  the West Virginia Human Rights Act ("WVHRA"); (3) negligent hiring,



  2 On November 5, 2018, the Wall Street Journal published an article
  entitled “Under Armour's #METOO Moment: No more Strip Clubs on
  Company Dime.”
                                                  4
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 5 of 17 PageID #: 2368
  PAJAK V. UNDER ARMOUR                                                      1:19CV160

                    MEMORANDUM ORDER AND OPINION
                GRANTING MOTION TO CERTIFY QUESTIONS
    TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
  supervision, and retention; and (4) intentional infliction of

  emotional distress. Under Armour timely removed the case to this

  Court on August 19, 2019 (Dkt. No. 1).

  B.     WVHRA Numerosity Requirement Dispute

         Count II of Pajak’s complaint alleges that Under Armour

  violated § 5-11-9(7) of the West Virginia Human Rights Act, which

  prohibits any person or employer from retaliating against an

  employee for opposing an employment practice she reasonably and in

  good faith believes violates the provisions of the statute. W. Va.

  Code § 5-11-9(7); see also Brown v. City of Montgomery, 775 S.E.2d

  653, 663 (W. Va. 2014).

         Throughout      this   case,    the       parties    have   disagreed   about

  whether Under Armour is either a “person” or an “employer” as those

  terms are defined in the WVHRA. Under the WVHRA, a “person” is

  “one     or     more      individuals,            partnerships,        associations,

  organizations, corporations, labor organizations, cooperatives,

  legal representatives, trustees, trustees in bankruptcy, receivers

  and    other   organized      groups   of       persons.”   Id.    §   5-11-3(a).   An

  “employer” is “any person employing twelve or more persons within

  the state for twenty or more calendar weeks in the calendar year

  in which the act of discrimination allegedly took place or the

  preceding calendar year.” Id. § 5-11-3(d).



                                              5
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 6 of 17 PageID #: 2369
  PAJAK V. UNDER ARMOUR                                             1:19CV160

                     MEMORANDUM ORDER AND OPINION
                 GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
        The issue at hand arose when, pursuant to Federal Rule of

  Civil Procedure 12(b)(6), Under Armour moved to dismiss Count II

  of Pajak’s complaint for failure to state a claim (Dkt. No. 5). In

  its motion, Under Armour contends it is not an “employer” under §

  5-11-3(d) of the WVHRA because fewer than twelve of its employees

  worked within the state of West Virginia during the relevant time

  (Dkt. No. 6 at 1).

        In response, Pajak argued that discovery was necessary before

  the Court could determine whether Under Armour meets the WVHRA’s

  definition of either a “person” or an “employer” (Dkt. No. 7 at

  1). This Court denied Under Armour's motion to dismiss and granted

  discovery on the issue (Dkt. No. 53 at 4-5).

        During discovery, Pajak requested that Under Armour identify

  every individual who lived in West Virginia and worked for Under

  Armour during the 2017 and 2018 calendar years (Dkt. No. 39-7).

  She sought this information to support her theory that the WVHRA’s

  numerosity requirement could be satisfied if a company employed at

  least twelve employees who lived in West Virginia, regardless of

  where they worked.

        Under Armour identified two employees who worked remotely

  from West Virginia in 2017 and 2018, one of whom was Pajak. Based

  on its interpretation of the definition of an “employer” in § 5-

  11-3(d), it asserted that the numerosity requirement could only be

                                        6
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 7 of 17 PageID #: 2370
  PAJAK V. UNDER ARMOUR                                             1:19CV160

                    MEMORANDUM ORDER AND OPINION
                GRANTING MOTION TO CERTIFY QUESTIONS
    TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
  satisfied if at least twelve of its employees actually “worked”

  within the state. Accordingly, it declined to provide information

  about employees who lived in West Virginia but worked elsewhere

  (Dkt. No. 44 at 13). This Court then ordered Under Armour to

  produce information to Pajak about employees who lived in West

  Virginia in 2017 and 2018 but worked elsewhere (Dkt. No. 107 at

  98-99). Under Armour did so, but based on the parties’ dispute

  about the numerosity requirement of § 5-11-3(d), it asked this

  Court to certify the following question to the West Virginia

  Supreme Court of Appeals:

        Whether an “employer” as defined in West Virginia Code
        § 5-11-3(d) means one who employs twelve or more persons
        working within the state for twenty or more calendar
        weeks in the calendar year the discrimination allegedly
        took place or in the preceding calendar year?

  (Dkt. No. 130) (emphasis in original).

        Under Armour contends the answer to this question is outcome

  determinative as to Count II and asserts it should be answered in

  the affirmative because it is undisputed that (1) more than twelve

  Under Armour employees lived in West Virginia but worked elsewhere,

  and (2) fewer than twelve Under Armour employees actually worked

  within West Virginia in 2017 and 2018 (Dkt. No. 131 at 6). Because

  fewer than twelve employees worked within West Virginia during the

  relevant time period, Under Armour contends it is not an “employer”



                                        7
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 8 of 17 PageID #: 2371
  PAJAK V. UNDER ARMOUR                                                  1:19CV160

                    MEMORANDUM ORDER AND OPINION
                GRANTING MOTION TO CERTIFY QUESTIONS
    TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
  under the WVHRA, and Pajak’s claim in Count II fails as a matter

  of law.

        Pajak opposes certification but, should the Court certify

  Under Armour’s proposed question, contends it should be answered

  in   the   negative   (Dkt.   No.   136).    She    avers    that    the   WVHRA's

  definition of an "employer" is satisfied so long as, during the

  relevant time, Under Armour employed at least twelve individuals

  who lived in West Virginia even if they worked remotely or from a

  physical location in another state. She argues that the term

  “working” should not be read into § 5-11-3(d), which is clear on

  its face, and that the definition of an “employer” should be

  liberally construed in accord with West Virginia’s public policy

  of   “provid[ing]     all   of    its   citizens     equal    opportunity     for

  employment.” Id. at 13-16.

        In addition to the parties’ dispute about the definition of

  an   “employer”    under    the   WVHRA,    Pajak   suggests    an    additional

  question for certification:

        Whether a corporate employer is a “person” as defined in
        West Virginia Code § 5-11-3(a), regardless of whether it
        is also an “employer” as defined in § 5-11-3(d)?

  Under Armour disputes Pajak’s contention that it is liable as a

  “person” under the WVHRA and reads that statute to preclude a

  plaintiff from classifying a corporate employer as a “person” if



                                          8
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 9 of 17 PageID #: 2372
  PAJAK V. UNDER ARMOUR                                                     1:19CV160

                    MEMORANDUM ORDER AND OPINION
                GRANTING MOTION TO CERTIFY QUESTIONS
    TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
  it does not also meet the definition of an “employer” (Dkt. No.

  137 n.2).

                                  II. RELEVANT LAW

        West    Virginia    has    enacted      the   Uniform   Certification       of

  Questions of Law Act, (“UCQLA”), W. Va. Code § 51–1A–1, et seq.,

  which provides:

        The Supreme Court of Appeals of West Virginia may answer
        a question of law certified to it by any court of the
        United States ... if the answer may be determinative of
        an issue in a pending case in the certifying court and
        if   there  is   no  controlling   appellate   decision,
        constitutional provision or statute of this state.

  W. Va. Code § 51–1A–3. The Supreme Court of Appeals has recognized

  that the purpose of this statute is “to provide foreign courts

  with the benefit of [its] determination of West Virginia law” and

  “to resolve ambiguities or unanswered questions” in the same.

  Abrams v. W. Va. Racing Comm'n, 263 S.E.2d 103, 106 (W. Va. 1980)

  (internal quotations omitted); see also Morningstar v. Black and

  Decker Mtg. Co., 253 S.E.2d 666, 669 (W. Va. 1979). The provisions

  of the UCQLA are discretionary for both the certifying court and

  the Supreme Court of Appeals. Abrams, 263 S.E.2d at 105; see also

  Lehman       Bros.   v.    Schein,        416       U.S.    386,    391       (1974)

  (“[Certification's]       use    in   a   given     case   rests   in   the    sound

  discretion of the federal court.”).




                                            9
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 10 of 17 PageID #: 2373
   PAJAK V. UNDER ARMOUR                                                     1:19CV160

                        MEMORANDUM ORDER AND OPINION
                    GRANTING MOTION TO CERTIFY QUESTIONS
        TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
                               III. DISCUSSION

          Certification of the questions proposed by Pajak and Under

   Armour is appropriate because their resolution will determine the

   viability of Pajak’s WVHRA claim, and there is no controlling

   precedent under West Virginia law.

   A.     Issue Determinative

          The   first   prong   of   the   UCQLA     requires    that    a   certified

   question be     issue    determinative.      W.    Va.   Code   §    51–1A–3.    The

   certified     question   must     “be   pertinent    and     inevitable     in   the

   disposition of the case below.” Hairston v. Gen. Pipeline Constr.,

   Inc., 704 S.E.2d 663, 673 n.5 (W. Va. 2010). The Supreme Court of

   Appeals “will not consider certified questions not necessary to

   the decision of a case.” Zelenka v. City of Weirton, 539 S.E.2d

   750, 752 (W. Va. 2000) (citing Shell v. Metropolitan Life Ins.

   Co., 380 S.E.2d 183 (W. Va. 1989). To that end, “certification

   requires ‘a sufficiently precise and undisputed factual record on

   which the legal issues can be determined ... [and that] such legal

   issues ... substantially control the case.’” Zelenka, 539 S.E.2d

   at 752 (alteration in original) (quoting Bass v. Coltelli, 453

   S.E.2d 350, 356 (W. Va. 1994)).

          Because the answers to the proposed questions will determine

   whether Pajak has asserted a viable claim against Under Armour in

   Count II of her complaint, they are dispositive of the outcome of

                                           10
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 11 of 17 PageID #: 2374
   PAJAK V. UNDER ARMOUR                                             1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
   that claim. Hairston, 704 S.E.2d at 673 n.5. Resolution of Pajak’s

   WVHRA’s claim requires a determination whether Under Armour is

   either a “person” or an “employer” to whom the statute applies.

   Thus, each question relates to the ultimate issue of whether Under

   Armour may be held liable for the violations of the WVHRA alleged

   by Pajak in Count II of her complaint.

         The    factual     record    is     sufficiently     developed     for

   certification. Under Armour acknowledges that, at the relevant

   time, it employed more than twelve individuals who lived in West

   Virginia but worked outside the state, and that fewer than twelve

   employees actually worked in the state (Dkt. No. 131 at 3). Thus,

   no material facts are in dispute. The proposed questions present

   purely legal questions involving the interpretation of the WVHRA.

   Syl. Pt. 1, Appalachian Power Co. V. State Tax Dept., 466 S.E.2d

   424 (W. Va. 1995) (“interpreting a statute presents a purely legal

   question”).

   B.    No Controlling Appellate Authority

         The second prong of the UCQLA is satisfied if it “appears to

   the certifying court there is no controlling precedent in the

   decisions     of   the   [S]upreme      [C]ourt   of   [West   Virginia].”

   Morningstar, 253 S.E.2d 666, 669 (W. Va. 1979).

         Here, there appears to be no controlling authority addressing

   whether a corporation satisfies the WVHRA’s definition of an

                                        11
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 12 of 17 PageID #: 2375
   PAJAK V. UNDER ARMOUR                                             1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
   “employer” when it employs at least twelve individuals who live in

   the state, regardless of where they actually work (Dkt. Nos. 131

   at 4; 107 at 97-99). The Supreme Court of Appeals of West Virginia

   has concluded that, to satisfy the definition of an “employer” in

   § 5-11-3(d), an employer must have twelve employees at the time

   the   acts   giving   rise   to   the   alleged   unlawful   discriminatory

   practice were committed. Williamson v. Greene, 490 S.E.2d 23, 29

   (W. Va. 1997). But it has not determined what is required for a

   business to “employ at least twelve individuals within the state.”

   § 5-11-3(d).

         Moreover, whether a corporation is a “person” under the WVHRA,

   regardless of whether it is an “employer,” is a novel issue. The

   Supreme Court of Appeals has “liberally construed [the WVHRA] to

   accomplish its objectives and purposes,” Conrad v. ARA Szabo, 480

   S.E.2d 801, 815 (1996) (citing W. Va. Code § 5–11–15), and has

   held that the WVHRA imposes liability on employers and individuals

   alike. See e.g., Syl. Pt. 4, Holstein v. Norandex, Inc., 461 S.E.2d

   473 (W. Va. 1995) (“A cause of action may be maintained by a

   plaintiff . . . against another employee under the [WVHRA].”);

   Sly. Pt. 9, Hanlon v. Chambers, 464 S.E.2d 741 (W. Va. 1995) (“A

   supervisory employee can state a claim for relief against an

   employer on the basis of a hostile work environment created by one

   or more subordinate employees . . . .”); Michael v. Appalachian

                                           12
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 13 of 17 PageID #: 2376
   PAJAK V. UNDER ARMOUR                                                1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
   Heating, LLC, 701 S.E.2d 116, 117–18 (2010) (“An insurance company

   is included within the meaning of the term “person” as used in W.

   Va. Code § 5–11–9(7).”).

         Although   the   Supreme   Court    of   Appeals   has   not   directly

   addressed whether a defendant who does not satisfy the numerosity

   requirement of an “employer” under the WVHRA is, alternatively, a

   “person” to whom the WVHRA applies, three cases offer helpful

   insight. First, in Williamson v. Greene, 490 S.E.2d 23, 29-30 (W.

   Va. 1997), the court held that a nonprofit organization was not an

   “employer” under the WVHRA because it employed fewer than twelve

   individuals at the time the plaintiff was sexually harassed by her

   supervisor and terminated in retaliation for her opposition to his

   harassment. The court also held that, although the plaintiff’s

   WVHRA claim failed, she could maintain a common law claim for

   retaliatory discharge against her former employer. Id. at 33. It

   did not consider whether the nonprofit was alternatively a “person”

   subject to suit under the WVHRA.

         Second, in Holstein v. Norandex, Inc., 461 S.E.2d 473, 475

   (W. Va. 1995), the Supreme Court of Appeals addressed whether an

   “employer” who committed unlawful discriminatory practices could

   be aided and abetted by its employees. The plaintiff alleged that

   his employer had discriminated against him on the basis of his

   age, and that his manager had aided and abetted his employer in

                                        13
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 14 of 17 PageID #: 2377
   PAJAK V. UNDER ARMOUR                                             1:19CV160

                     MEMORANDUM ORDER AND OPINION
                 GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
   its unlawful conduct. The trial court dismissed the plaintiff’s

   claim against his employer because, as an “employer,” the defendant

   was excluded from the WVHRA's definition of a “person.” Id. On

   appeal, the Supreme Court of Appeals reversed, stating:

         The term “person,” as defined and utilized within the
         context of the West Virginia Human Rights Act, includes
         both    employees   and    employers.   Any    contrary
         interpretation, which might have the effect of barring
         suits by employees against their supervisors, would be
         counter to the plain meaning of the statutory language
         and contrary to the very spirit and purpose of this
         particular legislation.

   Id. at Syl. Pt. 3. Holstein, accordingly, stands for the limited

   proposition that an employer meets the definition of a “person”

   under the WVHRA insofar as it can be aided or abetted by another

   in its discriminatory practices. Id. at Syl. Pt. 4.

         Finally, in Kalany v. Campbell, 40 S.E.2d 113, 116 (W. Va.

   2006), where the plaintiff had sued her former employer for sexual

   harassment and retaliatory discharge under both the WVHRA and the

   common law, the trial court concluded that the defendant did not

   meet the definition of an “employer” under the WVHRA because he

   employed fewer than twelve employees. It granted judgment as a

   matter of law in favor of the defendant on the plaintiff’s WVHRA

   claims,   but   submitted    her   common   law   sexual   harassment    and

   retaliation claims to the jury, which found that the plaintiff’s




                                        14
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 15 of 17 PageID #: 2378
   PAJAK V. UNDER ARMOUR                                             1:19CV160

                     MEMORANDUM ORDER AND OPINION
                 GRANTING MOTION TO CERTIFY QUESTIONS
     TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
   discharge was in retaliation for having made a sexual harassment

   complaint. Id.

         After dismissing the plaintiff’s WVHRA claim, the trial court

   awarded the defendant his attorney’s fees under the WVHRA, finding

   that it was a “person” under the statute. On appeal, the Supreme

   Court of Appeals reversed, stating that a defendant who does not

   meet the numerosity requirement of an “employer” under the WVHRA

   “cannot be deemed a statutory ‘person’ for purposes of award[ing]

   fees and costs....” Id. at Syl. Pt. 2.

         Although each of these cases is relevant to Pajak’s WVHRA

   claim, none directly addresses whether a corporate defendant which

   may not satisfy the numerosity requirement of an “employer” under

   the WVHRA may still be liable for discrimination as a “person”

   under that statute. Therefore, because the Court concludes that

   there is no controlling decision, constitutional provision, or

   statute on either proposed question, the second prong of the UCQLA

   is satisfied. Morningstar, 253 S.E.2d at 669. Given that the

   substantive law governing this case is unclear, certification of

   these questions will further the purpose of the UCQLA by providing

   this Court with the benefit of West Virginia’s highest court’s

   definitive interpretation of the WVHRA and resolution of the

   questions presented. Abrams, 263 S.E.2d at 106.



                                        15
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 16 of 17 PageID #: 2379
   PAJAK V. UNDER ARMOUR                                                 1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
      TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
                                IV. CONCLUSION

           For the reasons discussed, the Court GRANTS Under Armour’s

   motion to certify legal questions to the Supreme Court of Appeals

   (Dkt. No. 130) based on:

      1.    Under Armour’s argument that an “employer” must employ at

            least twelve employees who perform work within the state;

      2.    Pajak’s counterargument that a corporation may be a “person”

            under the WVHRA even if it does not meet the definition of

            an “employer;”

      3.    The recognition by the Supreme Court of the United States

            and courts within this District that the state certification

            procedure is an efficient and useful mechanism for resolving

            an unanswered question of state law; and

      4.    Pajak’s    lack     of      a        persuasive   argument    against

            certification.

           Further,   it     PROPOSES       the      following   questions    for

   certification:

           1.   Whether an “employer” as defined in West Virginia
                Code § 5-11-3(d) means one who employs twelve or
                more persons working within the state for twenty or
                more calendar weeks in the calendar year the
                discrimination allegedly took place or in the
                preceding calendar year?

           2.   Whether a corporate employer is a “person” as
                defined in West Virginia Code § 5-11-3(a),
                regardless of whether it is also an “employer” as
                defined in § 5-11-3(d)?

                                            16
Case 1:19-cv-00160-IMK-MJA Document 290 Filed 03/05/21 Page 17 of 17 PageID #: 2380
   PAJAK V. UNDER ARMOUR                                             1:19CV160

                      MEMORANDUM ORDER AND OPINION
                  GRANTING MOTION TO CERTIFY QUESTIONS
      TO THE WEST VIRGINIA SUPREME COURT OF APPEALS [DKT. NO. 130]
         The parties are directed to review these proposed questions

   and   provide     their    respective     comments    and   any    proposed

   reformulations by no later than March 15, 2021.

         It is so ORDERED.

         The Clerk SHALL transmit copies of this Memorandum Opinion to

   counsel of record.

   DATED: March 5, 2021.


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        17
